Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161797(70)                                                                                           Richard H. Bernstein
  161805(81)                                                                                           Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 161797
  v                                                                 COA: 343818
                                                                    Arenac CC: 17-004120-FH
  MICHELINE NICOLE LEFFEW,
             Defendant-Appellant.
  _______________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 161805
  v                                                                 COA: 344240
                                                                    Arenac CC: 17-004119-FH
  JEREMIAH JAMES LEFFEW,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply briefs is GRANTED. The reply briefs will be accepted as timely filed
  if submitted on or before June 16, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 4, 2021

                                                                               Clerk